Citation Nr: 1617942	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-47 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES
 
1.  Entitlement to service connection for a low back disability, including as secondary to right knee and ankle osteoarthritis
 
2.  Entitlement to service connection for a right leg disability, including as secondary to right ankle osteoarthritis.
 
3.  Entitlement to service connection for a respiratory disorder.
 
4.  Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis/degenerative joint disease.
 
5.  Entitlement to a disability rating in excess of 10 percent for right ankle osteoarthritis.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD
 
M. Caylor, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1966 to February 1970.  His primary military occupational specialty was plumber.
 
This case is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board previously remanded the case for additional development in July 2013.  
 
The issue of entitlement to service connection for a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The Veteran does not have, and has not had since filing his October 2008 claim, a distinct right leg disability that is separate from his service connected right knee and right ankle osteoarthritis.  
 
2.  A respiratory disability was not demonstrated while on active duty and the Veteran's current respiratory disability is not etiologically related to in-service asbestos exposure.
 
3.  The Veteran's right knee osteoarthritis/degenerative joint disease is not manifested by flexion limited to 30 degrees or more, extension limited to 15 degrees or more.  
 
4.  Prior to September 9, 2013, the Veteran's right ankle osteoarthritis was not manifested by a marked limitation of ankle motion.  
 
5.  As of September 9, 2013, the Veteran's right ankle osteoarthritis is manifested by a marked limitation of ankle motion, but not by ankylosis of the ankle. 
 
 
CONCLUSIONS OF LAW
 
1.  A distinct right leg disability was not incurred or aggravated inservice, and is not caused or aggravated by right knee and ankle osteoarthritis.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  A chronic respiratory disorder was not incurred in or aggravated by active service and is not related to in-service asbestos exposure.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
3.  The criteria for an initial disability rating in excess of 10 percent for right knee osteoarthritis/degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-62 (2015).
 
4.  The criteria for a rating in excess of 10 percent for right ankle osteoarthritis prior to September 9, 2013, were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5270-74 (2015).
 
5.  The criteria for a disability rating of 20 percent, but no higher, for right ankle osteoarthritis as of September 9, 2013, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5270-74.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Procedural Duties
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015).  VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
The Veteran has been provided satisfactory VCAA notice, and proper assistance through obtaining medical records, along with scheduled VA examination.  The Veteran provided statements to support his claims.  While the Veteran did not receive the required notice regarding secondary service connection claims prior to the initial adjudication of his claims, the Veteran will not be prejudiced by the adjudication of his claims.  Both he and his representative demonstrated knowledge of the requirements in statements submitted to VA and reports during VA examinations and in VA treatment records.  
 
II.  Service Connection
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  
 
For direct service connection, the evidence must include competent, credible, and probative evidence that (1) the Veteran currently has the claimed disability, (2) that the claimed disability or injury was present or aggravated during service, and (3) that a nexus or link exists between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
A.  Right Leg Disability
 
The Veteran asserts that he has a distinct right leg disability, including peripheral neuropathy, which either had its onset during active service, or is related to an in-service injury or event, or is proximately related or chronically aggravated by right knee and ankle osteoarthritis. 
 
VA compensation may only be awarded to an applicant for a disability existing on the date of application or at any time since the application was filed.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).
 
The competent, credible, and probative evidence of record preponderates against finding that the Veteran has clinically demonstrated a distinct right leg disability that is separate from his service-connected right knee and ankle disabilities, since filing his October 2008 claim.  While VA treatment records indicate the Veteran was diagnosed with radiculopathy as late as 2004, his radiculopathy appeared to improve greatly with physical therapy.  Importantly, since then he has not been diagnosed with a right leg neurological disorder.  The September 2013 VA examiner reviewed the Veteran's medical records, performed a physical examination, which included a normal sensory examination, and determined the Veteran did not have an additional right leg disability.  The September 2013 VA specifically noted that the Veteran did not report any radicular pain or other signs or symptoms of radiculopathy during the examination.  
 
The Veteran is competent to report symptoms of pain and when they began.  As a layperson, however, the Veteran is not competent to diagnose an additional right leg disability-particularly a neurological one.  The medical diagnosis in this case required specialized medical knowledge and training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The Board therefore gives more probative weight to the medical evidence of record, including the September 2013 VA examinations, which considered the Veteran's lay reports.
 
As such, the preponderance of the most probative evidence is against the claim and it is denied.  
 
B.  Respiratory Disorder
 
The Veteran asserts that he has a respiratory disorder due to in-service asbestos exposure.  
 
VA treatment records show the Veteran has been diagnosed with chronic obstructive pulmonary disease with pulmonary fibrosis and blebs.  See September 2013 VA High Resolution Computed Tomography.  Further, in light of the appellant's active military service as a plumber the Board concedes that his own testimony of working with and being exposed to asbestos is competent and credible.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
Significantly, for service connection to be granted there must still be competent, credible, and probative evidence of a nexus or link between the Veteran's current respiratory disability and his conceded in-service asbestos exposure.  Specifically, there must be competent evidence that the Veteran's current chronic obstructive pulmonary disease with pulmonary fibrosis and blebs was caused by or is related to his conceded in-service asbestos exposure.  
 
In this case a September 2013 VA respiratory examiner opined that the Veteran's current respiratory disability was less likely than not incurred during his active service or caused by in-service asbestos exposure.  That examiner noted that a September 2013 high resolution computed tomography image did not reveal any disease that was known to be asbestos-related.  While the Veteran was treated in service for a mild viral upper respiratory infection, the examiner observed that such infections are considered transitory conditions unlikely to produce long-term sequelae.  While he reported hay fever and sinusitis in service, that reportedly existed since childhood, was felt to be "seasonal" and was responsive to antihistamines.  Further, the Veteran denied having had any chronic recurrent colds, asthma, or shortness of breath.  The examiner opined that, in contrast, the appellant's chronic obstructive pulmonary disease was well-known to evolve following years of exposure to tobacco smoke, so the disorder was unlikely to have been present in someone the Veteran's age during his active service.  The Veteran was noted to have a decades-long history of smoking.  Any inservice smoking habit cannot form a basis to grant service connection.  38 U.S.C.A. § 1103 (West 2014) (For claims received by VA after June 9, 1998, service connection will not be granted on the basis that it is attributable to a veteran's use of tobacco products.) 
 
This examination report and opinion are adequate.  The VA examiner is competent to provide a medical opinion, he has specialized medical education and knowledge, and his opinion is credible.  The examiner reviewed the claims file, examined the Veteran, considered his contentions, and provided a detailed rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the September 2013 VA respiratory examiner did not address the Veteran's report of difficulty breathing in service following a motor vehicle accident in March 1969, the report and opinion remain adequate.  

Contemporaneous treatment records following that accident show that the Veteran had a negative chest x-ray and no airway problems following treatment for the injury, and at separation from service another chest x-ray was found negative.  The Veteran did not endorse any respiratory issues other than hay fever, and a January 1970 service treatment record shows a negative chest x-ray.  The September 2013 VA respiratory examination report and opinion are therefore entitled to great probative weight.
 
The Veteran did argue that his current respiratory disability is related to in-service asbestos exposure.  While the claimant is generally competent to report the onset of his respiratory symptoms, he is not competent to diagnose asbestosis or provide a nexus opinion linking his current respiratory disability to any in-service asbestos exposure.  Specialized medical knowledge and experience is required to make such medical determinations, including knowledge of how to operate complicated medical imaging machines and how to interpret the resulting images.  Kahana, 24 Vet. App. at 433.  The Board therefore gives greater probative weight to the medical evidence of record, including the September 2013 VA respiratory examination and high resolution computed tomography imaging.  
 
As the preponderance of the evidence is against the claim  it is denied.  
 
III.  Disability Ratings
 
Disability evaluations are determined by applying the VA rating schedule, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated under criteria identified by Diagnostic Codes. 
 
A.  Right Knee 
 
The Veteran asserts that his right knee disability is worse than the current disability rating reflects.  Service connection was granted for right knee degenerative joint disease associated in March 2009, and a 10 percent disability rating was assigned, effective October 23, 2008.
 
In order to receive a rating higher than 10 percent for right knee osteoarthritis/degenerative joint disease at any time since October 23, 2008, the evidence must show that the disorder is manifested by a limitation of flexion to 30 degrees or more; or a limitation of extension to 15 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  
 
At a January 2009 VA examination, the Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, episodes of dislocation or subluxation one to two times per year, repeated effusions, and effects on the motion of the joint.  He denied any limitations on standing.  Physical examination revealed crepitus and an antalgic gait without abnormal weight-bearing.  Flexion was to 120 degrees, extension was normal, and there was no objective evidence of pain with active motion.  Repetitive motion produced no additional limitations or objective evidence of pain with motion.  An x-ray showed evidence of anterior cruciate ligament repair without joint narrowing, but postoperative change in the anterior cortex of the proximal tibia.  The examiner found the Veteran's right knee disability had significant effects on his usual occupation in maintenance, including decreased mobility and decreased strength, as it was painful at times and caused limitations with bending and kneeling, resulting in difficulty with some of the required maintenance duties.  Effects on usual daily activities included mild effects on chores, shopping, exercise, sports, and recreation.  The Veteran was noted to have not lost time from work during the prior 12 months due to this disorder.
 
At a September 2013 VA examination, the Veteran reported a sense of instability with intermittent pain as well swelling about three times over 30 years, when his knee "threw out".  He denied flare-ups that impact the function of his knee or lower leg and reported that he was able to perform his usual custodial duties at work, which included mopping floors and changing light bulbs.  While the Veteran was issued a knee sleeve in November 2010 VA treatment records, he was not wearing the sleeve during the examination,  

Physical examination revealed no knee joint line or soft tissue tenderness or pain to palpation.  He showed normal muscle strength, normal deep tendon reflexes, normal joint stability, and a negative straight leg raising test.  Flexion was to 110 degrees, extension was normal, and there was no objective evidence of pain with active motion.  Repetitive motion produced no additional limitations or objective evidence of pain with motion.  The Veteran had functional loss or impairment of the knee and lower leg including less movement than normal, weakened movement, and excess fatigability, but did not demonstrate evidence or a history of recurrent patellar subluxation/dislocation or meniscal conditions.  The examiner found the Veteran's right knee disability did not impact his ability to work, but noted that the appellant was only working as a janitor for about two hours per day.  While he had a related scar, it was not painful or unstable, and was not greater than six square inches in area.  
 
The preponderance of the evidence is against entitlement to an increased rating for right knee osteoarthritis/degenerative joint disease.  The Veteran's flexion was limited to at worst 110 degrees and he had no limitation of extension.  While he did have functional loss or impairment, it did not more nearly approximate flexion limited to 30 degrees or more, or extension limited to 15 degrees or more.  While some effusion was noted in November 2008 VA treatment records and the Veteran was issued a right knee sleeve in November 2010  the effusion was noted only in contrast to the Veteran's left knee.  The  Veteran did not report using the knee sleeve during the September 2013 VA examination.  Moreover, the January 2009 and September 2013 VA examiners found no evidence of a service connected dislocated semilunar cartilage or nonunion of the tibia and fibula with loose motion and no other VA treatment providers appeared to make such findings.  While the Veteran reported stiffness and a sense of instability, the record contains no evidence of any right knee ankylosis and the January 2009 and September 2013 VA examiners found no evidence of recurrent subluxation or lateral instability.  It must be noted that Diagnostic Code 5257 is limited to considering symptoms of subluxation and lateral instability, and is not a catch-all for any "other" impairment.  DeLisle v. McDonald, 789 F.3d 1372 (Fed. Cir. 2015).  
 
Based on the above, the initial assigned disability rating of 10 percent is appropriate, and entitlement to an increased rating is not in shown.  As the Veteran denied any flare-ups that affected his right knee and the record does not demonstrate any extended periods of worsening, a staged rating is not necessary.  While the Veteran's treatment records show that his symptoms and functional limitations were more severe prior to his right knee anterior cruciate ligament reconstruction surgery, no disability rating may be assigned for any period prior to October 23, 2008, the effective date for the grant of service connection for right knee osteoarthritis or degenerative joint disease.  
 
B.  Right Ankle
 
The Veteran asserts that his right ankle disability is worse than the current disability rating reflects.  Service connection was granted for right ankle fracture in February 1991, and a noncompensable disability rating was assigned, effective August 30, 1990.  A March 2009 VA rating decision granted a 10 percent disability rating for right ankle osteoarthritis, previously rated as right ankle fracture, effective October 23, 2008.
 
In order to receive a rating higher than 10 percent for right ankle osteoarthritis at any time since October 23, 2007, the evidence must show that the disorder is manifested by a marked limited motion; malunion of os calcis or astragalus with marked deformity; or ankylosis of the subastragalar or tarsal joint in poor weight-bearing position; or ankylosis of the ankle itself.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270-74.  
 
The words "moderate" and "marked" are not defined in the Rating Schedule; however, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).
 
At a January 2009 VA examination, the Veteran reported aches, stiffness, instability, intermittent swelling, giving way, pain, weakness, and warmth.  Physical examination revealed an antalgic gait without abnormal weight bearing.  Plantar flexion was to 40 degrees, dorsiflexion was to 20 degrees, and there was no objective evidence of pain with active motion.  Repetitive motion produced no additional limitation or objective evidence of pain with motion.  The examiner noted a hard bony overgrowth on the right lateral ankle near the distal shaft of the tibia that was nontender.  No swelling was noted.  An x-ray revealed os fibulare and a focal new bone periosteal formation at the lateral aspect of the distal shaft of the tibia which appeared benign.  The examiner opined that the Veteran's right ankle disability had significant effects on his usual occupation in maintenance, including problems with lifting and carrying and decreased lower extremity strength, as when it was sometimes painful it made it difficult for him to climb ladders or bend to do required activities related to his maintenance work.  Effects on usual daily activities included severe effects on sports, moderate effects on exercise, and mild effects on chores, shopping, and traveling.  The Veteran had not lost time from work during the prior 12 months.
 
At a September 2013 VA examination, the Veteran reported a sense of instability with continual pain.  He denied flare-ups that impact ankle  function  and reported that he was able to perform his usual custodial duties at work, which included mopping floors and changing light bulbs.  He reported constant use of a shoe insert issued by a podiatrist.  A physical examination found no tenderness or pain to palpation for joint line or soft tissues of the ankle, normal muscle strength, normal deep tendon reflexes, and normal joint stability.  Plantar flexion was to 40 degrees, dorsiflexion/extension was to 10 degrees, and there was no objective evidence of pain with active motion.  Repetitive motion produced no additional limitation or objective evidence of pain with motion.  The examiner found the Veteran had functional loss or impairment of the ankle including less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  The September 2013 examiner found the Veteran's right ankle disability affected his ability to work as caused some limitations on walking, particularly on uneven terrain, and standing for prolonged periods.  
 
The preponderance of the evidence is against entitlement to an increased rating for right ankle osteoarthritis prior to September 9, 2013, under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  Prior to September 9, 2013, right ankle osteoarthritis was manifested by only a moderate limitation of right ankle motion.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  At the January 2009 VA examiner the Veteran showed 40 degrees of plantar flexion and 15 degrees of dorsiflexion, a reduction of only 5 degrees of range of motion in each plane.  The examiner did find that the appellant had a functional impairment that affected his ability to lift and carry, as well as decreased lower extremity strength, particularly when he was experiencing pain.  Nevertheless, these manifestations did not more nearly approximate the marked limited motion required for a higher disability rating under Diagnostic Code 5271.  The January 2009 VA examiner found no objective evidence of pain on motion, and the Veteran reported that pain only "sometimes" caused his reported functional limitations at work. 
 
As of September 9, 2013, however, and after resolving reasonable doubt in favor of the Veteran, the Board finds that after taking into account functional limitations, the Veteran's right ankle disability more nearly approximated a marked limited motion required for a 20 percent disability rating under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  While the Veteran still had plantar flexion to 40 degrees, only 5 degrees less than normal, he had dorsiflexion limited to only 10 degrees, 50 percent of the normal range of dorsiflexion motion for the ankle.  In addition, the September 2013 examiner found pain on movement, disturbance of locomotion, and interference with sitting, standing for prolonged periods, weight-bearing, and walking, particularly on uneven terrain, despite constant use of a shoe insert.  
 
In the absence of evidence showing an ankylosed right ankle a higher disability rating is not available based on any limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  The record does not demonstrate that at any time since October 23, 2007, the Veteran had ankylosis of the ankle itself an evaluation.  
 
C.  Extraschedular Rating
 
The Board has considered whether this case should be referred for consideration of extrascheduler evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extrascheduler consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current rating with the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  While his pain and functional limitations are not explicitly addressed by the rating criteria, they are implicitly addressed and have been considered above.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria or alleged that the rating criteria are inadequate.   Regardless, the record also does not show that any additional indicia of an exceptional or unusual disability picture exist, such as marked interference with employment or frequent periods of hospitalization.  As such, referral for consideration of extrascheduler rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66,749 (1996).
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 
 
Finally, although the January 2009 and September 2013 VA examination reports indicate the Veteran's right ankle and right knee disabilities have affected his ability to perform various tasks at work, the Veteran has not asserted, and the record does not suggest, that his right knee and right ankle disabilities rendered him totally unemployable.  Accordingly, a claim of entitlement to a total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
 
ORDER
 
Entitlement to service connection for a right leg disability is denied.  
 
Entitlement to service connection for breathing problems is denied.
 
Entitlement to an initial disability rating in excess of 10 percent for right knee osteoarthritis/degenerative joint disease is denied.
 
Entitlement to a disability rating in excess of 10 percent for right ankle osteoarthritis prior to September 9, 2013, is denied.
 
A disability rating of 20 percent, but no higher, for right ankle osteoarthritis effective September 9, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.
 

REMAND
 
The Veteran asserts that he has a low back disability that is related to active service or is proximately due to or chronically aggravated by his service-connected right ankle and knee disabilities.  Specifically, the Veteran reported that he was injured during active service, underwent an operation in the 1980s for a vertebral chip, which he was told was from the prior in-service injury, and continues to experience similar symptoms today.  See September 2013 VA Spine Examination.
 
The record does not contain an adequate opinion regarding secondary service connection, i.e., an opinion addressing whether the Veteran's service-connected right knee and ankle disorders caused or aggravated his low back disability beyond its natural progression.  The September 2013 VA spine examiner provided an opinion, but mistakenly indicated that the Veteran's right knee surgery was performed in 1980 instead of 1990.  This mistake may be relevant, as the examiner's rationale for the opinion relied largely upon the fact that a large period of time had passed between the time the Veteran's right knee condition had worsened to the point that it had required surgery, and the January 1993 low back injury from a motor vehicle accident. 
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain an addendum opinion from the September 2013 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's low back disability.  The examiner must review the claims file to include the VBMS and Virtual VA files, as well as a copy of this Remand.  If the examiner determines an in-person examination is necessary, the Veteran should be contacted and scheduled for a new examination.  
 
The examiner must provide an addendum addressing  (a) whether it is at least as likely as not (i.e., is there a 50/50 chance) that the Veteran's right knee and ankle disorders, including residuals of surgery performed in 1990, aggravated low back disability.
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
The examining physician is advised that she/he must discuss the Veteran's lay statements.  
 
2.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
3.  Then, readjudicate the remaining claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


